            Case 1:19-cv-07118-LJL Document 54 Filed 05/06/21 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
                                                            :
                                                            :
Rosi                                                        :
                                         Plaintiff(s),      :
                                                            :           19 -cv- 7118 (LJL)
                           -v-                              :
                                                            :    CASE MANAGEMENT PLAN AND
                                                                     SCHEDULING ORDER
Aclaris Therapeutics, Inc., et al. ::
                                         Defendant(s). :
                                                            :
----------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

       This Civil Case Management Plan and Scheduling Order is submitted by the parties in
accordance with Federal Rule of Civil Procedure 26(f)(3):

1.       All parties [consent        / do not consent X     ] to conducting all further proceedings
         before a United States Magistrate Judge, including motions and trial. 28 U.S.C. § 636(c).
         The parties are free to withhold consent without adverse substantive consequences. [If all
         parties consent, the remaining paragraphs need not be completed.]

2.       The parties [have X        / have not          ] conferred pursuant to Federal Rule of Civil
         Procedure 26(f).

3.       The parties [have          / have not X        ] engaged in settlement discussions.

4.       Any motion to amend or to join additional parties shall be filed no later than
                                          . [Absent exceptional circumstances, a date not more than
         thirty (30) days following the initial pretrial conference.] Note: Pursuant to Paragraph
         3(B) of the Court’s Individual Practices in Civil Cases, the Court will deny a motion to
         dismiss, as moot, without prior notice to the parties, if a plaintiff amends its pleading
         without objection from the defendant. The moving party may then (a) file an answer; (b)
         file a new motion to dismiss; or (c) submit a letter-motion stating that it relies on the
         initially-filed motion to dismiss in which event the Court will treat the initially-filed
         motion to dismiss as a new motion to dismiss the amended pleading.

         Pursuant to Paragraph 2(J) of the Court’s Individual Practices in Civil Cases,
         parties may extend the deadlines set forth in Local Civil Rule 6.1 by an agreed-upon
         schedule, which shall govern as long as it is disclosed to the Court in a letter
         accompanying the initial motion. At the Initial Pretrial Conference, parties should
         come prepared to discuss a proposed briefing schedule for any anticipated motion.
            Case 1:19-cv-07118-LJL Document 54 Filed 05/06/21 Page 2 of 4




5.     Initial disclosures pursuant to Rule 26(a)(1) of the Federal Rules of Civil Procedure shall
       be completed no later than July 2, 2021                     . [Absent exceptional
       circumstances, a date not more than fourteen (14) days following the initial pretrial
       conference.]

6.     All fact discovery is to be completed no later than December 13, 2021               . [A
       date not more than one hundred twenty (120) days following the initial pretrial
       conference, unless the Court finds that the case presents unique complexities or other
       exceptional circumstances.]

7.     The parties are to conduct discovery in accordance with the Federal Rules of Civil
       Procedure and the Local Rules of the Southern District of New York. The following
       interim deadlines may be extended by the parties on consent without application to the
       Court, provided that the parties meet the deadline for completing fact discovery set forth
       in Paragraph 6 above.

                   NOTE ON COVID-19 EMERGENCY PROCEDURES:
Until further notice, and pursuant to Fed. R. Civ. P. 30(b)(3) and (b)(4), all depositions may
 be taken via telephone, videoconference, or other remote means, and may be recorded by
 any reliable audio or audiovisual means. This does not dispense with the requirements set
forth in Fed. R. Civ. P. 30(b)(5), including the requirement that, unless the parties stipulate
  otherwise, the deposition be “conducted before an officer appointed or designated under
   Rule 28,” and that the deponent be placed under oath by that officer. For avoidance of
  doubt, a deposition will be deemed to have been conducted “before” an officer so long as
  that officer attends the deposition via the same remote means (e.g., telephone conference
  call or video conference) used to connect all other remote participants, and so long as all
 participants (including the officer) can clearly hear and be heard by all other participants.

 Nothing in the above-mentioned rule prevents parties from seeking to modify any pretrial
    schedule in light of the COVID-19 pandemic (or for any other good cause). Prior to
  seeking such relief, the parties must, as always, attempt to meet and confer (via remote
                      means) in a good faith effort to reach agreement.

Parties are instructed to consult the Court’s COVID-19 Emergency Individual Practices in
  Civil and Criminal Cases for additional guidance on procedures in place at this time.

       a.      Initial requests for production of documents shall be served by July 12, 2021      .

       b.      Interrogatories pursuant to Rule 33.3(a) of the Local Rules of the Southern
               District of New York shall be served by July 12, 2021                . [Absent
               exceptional circumstances, a date not more than thirty (30) days following the
               initial pretrial conference.] No Rule 33.3(a) interrogatories need to be served with
               respect to disclosures automatically required by Federal Rule of Civil Procedure
               26(a).



                                                2
           Case 1:19-cv-07118-LJL Document 54 Filed 05/06/21 Page 3 of 4




      c.      Unless otherwise ordered by the Court, contention interrogatories should be
              served consistent with Rule 33.3(c) of the Local Rules of the Southern District of
              New York.

      d.      Depositions shall be completed by December 13, 2021 .

      e.      Requests to Admit shall be served no later than October 11, 2021 .

8.    All expert discovery, including disclosures, reports, production of underlying documents,
      and depositions shall be completed by March 2, 2022                    . [Absent
      exceptional circumstances, a date forty-five (45) days from the completion of fact
      discovery.]

9.    All discovery shall be completed no later than March 2, 2022          .

   The proposed joint pretrial order shall be submitted on ECF in accordance with the
      Court’s Individual Practices in Civil Cases and Federal Rule of Civil Procedure 26(a)(3)
      no later than                          .

   A post-discovery status conference shall be held on:                              at            .
      A joint letter updating the Court on the status of the case shall be filed on ECF by one
      week prior to the status conference. The letter                 
         include the followinginformation in separate paragraphs:

            all existing deadlines, due dates, and/or cut-off dates;

            a brief description of any outstanding motions;

            a brief description of the status of discovery and of any additional discoverythat
               remains to be completed;

            the status of settlement discussions;

            the anticipated length of trial and whether the case is to be tried to a jury;

            whether the parties anticipate filing motions for summary judgment; and
               any other issue that the parties would like to address at the pretrial conferenceor
               any other information that the parties believe may assist the Court.

   Any motion for summary judgment must be filed no later than March 30, 2022      .
      [Absent exceptional circumstances, a date fourteen (14) days from the completion of all
      discovery.]

13.   This case [is   X   / is not       ] to be tried to a jury.


                                                  3
            Case 1:19-cv-07118-LJL Document 54 Filed 05/06/21 Page 4 of 4




14.      The parties have conferred and their present best estimate of the length of trial is
         Five (5) days     .

15.      Counsel for the parties propose the following alternative dispute resolution mechanism
         for this case:

              a.         Referral to a Magistrate Judge for settlement discussions.

              b.         Referral to the Southern District’s Mediation Program.

              c.   X     Retention of a private mediator.

The use of any alternative dispute resolution mechanism does not stay or modify any date in this
Order.

16.      Other issues to be addressed at the Initial Pretrial Conference, including those set forth in
         Federal Rule of Civil Procedure 26(f)(3), are set forth below.
         Briefing schedule for motion for class certification




Counsel for the Parties:

Jeremy Lieberman                                            Bruce Vanyo
Brian Calandra                                              Jason Vigna
Pomerantz LLP, 600 Third Ave, NY, NY 10016                  Katten Muchin Rosenman LLP, 575 Madison Ave, NY, NY 10022-2585

Counsel for Plaintiffs                                      Counsel for Defendants



Dated:        __________________
              New York, New York


                                                                             LEWIS J. LIMAN
                                                                         United States District Judge




                                                       4
